Title: To Benjamin Franklin from the Duc de La Rochefoucauld, 27 March 1778
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Brest. 27. Mars. 1778.
Enfin Monsieur voilà donc votre Nation et la nôtre amies déclarées, et le liberateur de l’Amérique Plenipotentiaire public en france; on pourroit maintenant en sureté vous prier à un concert, et Milord stormont vous a cédé la place. Puisse cette union durer longtems et faire réciproquement le bonheur des deux pais. Je regrette bien de n’avoir pas assisté au moment où vous avez déploié votre caractere: mais je suis ici pour votre service, et la communauté d’interêts qui unit le Congrès avec la Cour de france me fait esperer que nous aurons l’honneur de vous posséder encore quelques années.
Est-il vrai que M. Deane retourne en Amérique? Il doit venir ici, et m’avoit promis de me voir en passant à Morlaix; mais mon Régiment n’y est plus; il est à quatre lieus d’ici dans une petite ville où personne ne passe, mais si M. Deane veut bien me mander le moment où il viendra ici, je m’y rendrai pour le voir et l’embrasser, as Brother. J’ai vu hier votre Capitaine Jones, et je dois diner après demain avec lui en rade à bord d’une de nos frégates.
Vous m’avez promis de vos nouvelles, et je prens la liberté de vous le rappeller: c’est ici à Brest que je vous prie de me les adresser. On y arme à forces et tous nos Marins sont in good Spirits: adieu, Monsieur: malgré votre nouveau titre, vous permettrez bien que je vous renouvelle sans cérémonie l’hommage sincere de ma joie, de ma veneration et de mon attachement
Le Duc DE LA Rochefoucauld
 
Addressed: Monsieur / Monsieur franklyn Ministre Plénipotentiaire / des Etats Unis d’Amerique / A Passy
Notation: Duc de la Rochefoucauld
